Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Non-Responsive Amendment
The amendment filed on 25 NOV 2020 is not fully responsive to the prior Office Action (Non-Final Rejection dated 25 AUG 2020) because of the following omission(s) or matter(s)
Applicant has canceled elected claims 22-26, 28-36, 38-46, and has added claims 47-66. As such, Applicant has canceled all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because:
Newly submitted claims 47, 57, recite a method performed within and by a server system configured to modify and serve web pages (claim 47), as well as a server system configured to modify and serve web pages comprising a hardware database system and a hardware system configured to perform (claim 57), receiving from a first client device associated with a first user and via graphical user interface provided by the system, information indicating a selection of a web asset to be used in a first website associated with the first user, receiving from the first client device and via the graphical user interface, a first identification associated with a second website to create a first hyperlink from the first website to the second website; storing within a computer database system of the server system, first information indicating that the first identification was received; receiving, from a second client device associated with the second website, a second identification associated with the first website to create a second hyperlink from the second website to the first website; storing, within the computer database system, second information indicating that the second identification was received; modifying the first website to include the web asset; modifying the first website to include the first hyperlink to the second website based upon both the first information indicating that the first identification was received and the second information indicating that the second identification was received; and modifying the second website to include the second hyperlink to the first website based upon both the first information indicating that the first identification was received and the second information indicating that the second identification was received; serving, in response to a web page request from a third client device, a first web page of the first website to the third client device, wherein

These claims and related dependents are separate and distinct from the previously elected claim set of claims 22-26, 28-36, 38-46, because the previously elected claims recite a different invention. 
Previously elected claim 22 recites: A method, within and by a computer hardware system that is configured to serve a first web page associated with a first user and a second web page associated with a second user, comprising: establishing a reciprocal arrangement between the first web page and the second web page based upon both the first and second users opting to participate in the reciprocal arrangement; including, within the second web page and based upon the reciprocal arrangement, a second link to the first web page and associated with the first entity; and including, within the first web page and based upon the reciprocal arrangement, a first link to the second web page and associated with the second entity.
Previously elected claim 32 recites: A webpage implementation server system that is configured to serve a first web page associated with a first user and a second web page associated with a second user, comprising: a database system storing information associated with the first and second web pages; a computer hardware system configured to perform: storing first input received from the first user into the database system: storing second input received from the second user into the database system: establishing a reciprocal arrangement between the first web page and the second web page based upon both the first and second users opting to participate in the reciprocal arrangement; generating, using the first input received from the first user and the reciprocal arrangement, the first web page: and generating, using the second input received from the second and the reciprocal arrangement, the second web page, wherein the second web page includes based on the reciprocal arrangement, a second link to the first web page and the first web page includes based upon the reciprocal arrangement, a first link to the second web page. 


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-66 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on (469)295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622